Appeal, by the grantor and grantee in a deed, from a judgment recovered in an action brought by the judgment creditors, setting aside the transfer of a farm by a husband to his wife without consideration. The deed was set aside upon the ground that the transfer was made to hinder, delay and defraud present and future creditors. The deed was executed and acknowledged on February 24, 1928, but not recorded until January 6, 1932. The judgment recovered by one of the plaintiffs was upon a note originally given in 1927; the other on an obligation that arose in 1930. After the transfer there was no visible change in occupation. The property was still assessed to the husband, and the insurance upon the buildings was carried in his name. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.